Case 2:20-cv-00004-JRG Document 172 Filed 11/25/20 Page 1 of 8 PageID #: 5202




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION


 JOE ANDREW SALAZAR,

    Plaintiff,

    v.                                     Civil Action No. 2:20-cv-00004-JRG

 AT&T MOBILITY LLC,                        JURY TRIAL DEMANDED
 SPRINT/UNITED MANAGEMENT
 COMPANY, T-MOBILE USA, INC.,
 AND CELLCO PARTNERSHIP D/B/A
 VERIZON WIRELESS,

    Defendants

    and

 HTC CORP., and HTC AMERICA, INC.,

    Intervenors.




  DEFENDANTS’ AND INTERVENORS’ REPLY IN SUPPORT OF THEIR MOTION
         FOR SUMMARY JUDGMENT OF NON-INFRINGEMENT OF
              THE ASSERTED CLAIMS OF THE ’467 PATENT
Case 2:20-cv-00004-JRG Document 172 Filed 11/25/20 Page 2 of 8 PageID #: 5203




       Defendants AT&T Mobility LLC, Sprint/United Management Company, T-Mobile USA,

Inc., and Cellco Partnership d/b/a Verizon Wireless (collectively, “Defendants”) and Intervenors

HTC Corp. and HTC America, Inc. (together, “Intervenors”), file this reply in support of their

motion for summary judgment of non-infringement of the asserted claims of the ’467 Patent. (Dkt.

143, the “Motion”). Salazar concedes that he does not have any evidence that Defendants induced

infringement of or willfully infringed the ’467 Patent. (Dkt. 156 at 11). The Court should thus

find that Defendants and Intervenors are entitled to judgment as a matter of law on no induced

infringement and no willful infringement. For direct infringement, Salazar’s entire argument rests

on his contention that a general partition of memory without any particular arrangement of that

memory for the specific purpose of storing parameter sets meets the claim limitation “configured

to store a plurality of parameter sets.” It does not. As such, Defendants and Intervenors are entitled

to judgment as a matter of law of no direct infringement as well.

I.      ARGUMENT & AUTHORITIES

        a. Salazar Has No Evidence Showing That Any Memory In The Accused Devices
           Has A Particularized Arrangement For Storing A Plurality Of Parameter Sets.

       The claim language on which Defendants and Intervenors base the Motion is “a memory

device coupled to said microprocessor configured to store a plurality of parameter sets retrieved

by said microprocessor so as to recreate a desired command code set.” The parties agreed, and

the Court adopted, the construction of “configured to” as “some particularized arrangement of the

memory device for a specific purpose.” (Dkt. 131 at 47) (emphasis added). Within the claim

language, the “specific purpose” is “to store a plurality of parameter sets.” In other words, Salazar

bears the burden of proving that the Accused Devices have a memory that has “some

particularized arrangement” for storing a plurality of parameter sets. Salazar has presented no




                                                  1
Case 2:20-cv-00004-JRG Document 172 Filed 11/25/20 Page 3 of 8 PageID #: 5204




evidence of such a particularized arrangement and, therefore, summary judgment should be

entered in favor of Defendants and Intervenors.

       Salazar argues that his expert, Dr. Gottesman “describes various ways in which the

memory device limitation is met in the Accused Devices as offered for sale including [1] on a

hardware level through wiring signal lines between the Snapdragon microprocessor and the Flash

and DRAM memory devices (id. at 19-25, 99-104); [2] through software partition of the Flash

compartment into OS and data partitions (id. at 22-25, 101-04); and [3] HTC Sense TV/Peel

application installation into a particularized compartment of the Flash (id. at 25-29, 104-09).”

Dkt. 156 at 6. Salazar then cites large swaths of Dr. Gottesman’s rambling deposition testimony

in an effort to reiterate these three points. See id. But Salazar’s points do not show any

“particularized arrangement” of the memory within the Accused Products for the specific purpose

required by the claims—storing a plurality of parameter sets.

       Salazar first argues that the limitation is shown “on a hardware level through wiring signal

lines between the Snapdragon microprocessor and the Flash and DRAM memory devices.” See

id. But wiring two chips together does not show any type of arrangement of the memory, let

alone a particularized arrangement of the memory for storing a plurality of parameter sets. The

wiring of chips has nothing to do with parameter sets.

       Salazar next argues that the limitation is satisfied “through software partition of the Flash

compartment into OS and data partitions.” See id. Salazar’s entire argument on this point is

summarized by one sentence in his Opposition—“the memory device is configured to store

parameter sets in that there is a specific partition provided for such parameter sets to be stored,

and a partition of memory where the parameter sets cannot be stored.” (Id. at 8). Salazar is once

again conflating arranging the memory for a general purpose (i.e., storing any data) with




                                                  2
Case 2:20-cv-00004-JRG Document 172 Filed 11/25/20 Page 4 of 8 PageID #: 5205




particularly arranging the memory for a specific purpose (i.e., storing a plurality of parameter

sets). The undisputed facts demonstrate Salazar’s lack of evidence. It is undisputed that

              the Accused Devices have flash memory;

              the Flash memory is partitioned;

              one of the partitions is for the operating system and other software and is not
               available for storage of data (“OS partition”) (see Gottesman Depo. at 226:10-13—
               “One level is to partition the memory into partitions.· One of them is used by the
               operating system, and is untouchable by the PC.”);

              the other partition may store any data available for storage by the microprocessor
               (“General Data Storage partition”); and

              Dr. Gottesman testified that all of the memory space from the General Data Storage
               partition is “configured to” store parameter sets. (Id. at 8).

It is therefore undisputed that Salazar has no evidence that any portion of the memory has “some

particularized arrangement” for storing parameter sets. Instead Salazar argues that, because the

memory has two partitions (a word not even mentioned anywhere in Gottesman’s expert report)

and because the General Data Storage partition is capable of storing IR codes (parameter sets),

the Accused Devices have a particularized arrangement of the memory for storing the plurality of

parameter sets. But there is no particularized arrangement of the memory related to IR codes

(parameter sets): the General Data Storage partition is capable of storing any type of data that is

available to the Accused Device. (See Ex. N, Gottesman Dep. Tr. at 229:6-12—“Q.· ·If there was

23 gigabytes of available memory, the user of that phone could store 23 gigabytes worth of

pictures into that memory.· Correct? . . .·A.· ·Could.· I don’t know.· I mean, could be.”) In other

words, it is arranged only “generally”—it does not have “particularized arrangement” for storing

any particular data.

        Salazar next argues that the claim element is met because the “HTC Sense TV/Peel

application installation into a particularized compartment of the Flash.” Here again, Salazar has


                                                  3
Case 2:20-cv-00004-JRG Document 172 Filed 11/25/20 Page 5 of 8 PageID #: 5206




no evidence. While Dr. Gottesman cites to large swaths of source code, this element relates to the

arrangement of memory for the particular purpose of storing parameter sets. So Dr. Gottesman’s

citation to compiled source code for the HTC Sense TV and/or Peel Smart Remote applications is

irrelevant. The mere fact that that code is stored on the phones provides nothing to demonstrate

that the Accused Devices, as sold, have a memory with “some particularized arrangement” for

storing parameter sets. At best, the cited code demonstrates that the Accused Devices are capable

of retrieving and storing parameter sets, but that they have not been particularly arranged to do so

at the time of alleged infringement (i.e., sale of the device). And the Court made clear in Salazar

I that “a mere capability of storing, or capability of being configured to store” is not sufficient to

satisfy the “configured to” language. Salazar I, Dkt. 250 at 5 (“The Court therefore rejects

Salazar’s position that a mere capability of storing, or capability of being configured to store, is

sufficient.”).

         All of Salazar’s cited evidence shows that the Accused Devices, as sold, have the

capability of being configured to store IR codes (parameter sets) if the HTC Sense TV or Peel

Smart Remote apps later retrieve them. But they all lack a memory that has “some particularized

arrangement for the specific purpose” of storing a plurality of parameter sets as the claims require.

Judgment as a matter of law should therefore be entered.

        b. Salazar’s Evidence For The Doctrine Of Equivalents Is Nothing More Than
           Conclusory Allegations Without Any Admissible Analysis or Support.

        Salazar cites to three portions of Dr. Gottesman’s report as purported support for his

argument that “Dr. Gottesman provides specific, particularized opinions regarding the doctrine of

equivalents.” Dkt. 156 at 9-10. Those paragraphs, reproduced below, all suffer from the same

problem—they provide no analysis of the doctrine of equivalents (“DOE”) or of any underlying

facts that would support its application in this case:



                                                  4
Case 2:20-cv-00004-JRG Document 172 Filed 11/25/20 Page 6 of 8 PageID #: 5207




              The memory device is further configured under the doctrine of
              equivalence [sic] as it has substantially particularized partitioned
              storage compartments to store and/or retrieve parameter sets, and
              the HTC Sense TV and Peel Remote applications further create
              particularized storage compartments within the memory device for
              storing and/or retrieving parameter sets.

              Even if a POSITA would not find the IR transceiver to be literally
              coupled to the microprocessor (Snapdragon), it is coupled under the
              doctrine of equivalence as it communicates with and operates with
              the Snapdragon microprocessor so that the HTC One Phones
              substantially perform the function of sending and receiving IR
              signals using substantially the same hardware and software of the IR
              transceiver resulting in the sending and receiving the IR signals in
              accordance with the said communications protocols.

              Even if a POSITA would not find the microprocessor (Snapdragon)
              literally coupled to the RF transceiver, it is coupled under the
              doctrine of equivalence as it communicates with and operates with
              the Snapdragon microprocessor so that the HTC One Phones
              substantially perform the function of sending and receiving RF
              signals at variable frequencies with a predetermined frequency
              range and in accordance with said communication protocols using
              substantially the hardware and software of the RF transceiver
              resulting in sending and receiving of these RF signals.

Those paragraphs represent all of Dr. Gottesman’s supposed analysis of the DOE. There is no

analysis of the applicable function-way-result test. There is no analysis of any underlying facts.

There are only conclusory statements with citations to large swaths of supposed “evidence”—

primarily source code without any explanation of how that “evidence” would, could, or should

apply to the DOE. But there are no facts from which a claim under the DOE can be made by

Salazar. As such, Defendants and Intervenors are entitled to judgment as a matter of law for

Salazar’s claims under the DOC.

II.    CONCLUSION

      Defendants and Intervenors respectfully request that the Court grant the Motion and enter

summary judgment of noninfringement.




                                                5
Case 2:20-cv-00004-JRG Document 172 Filed 11/25/20 Page 7 of 8 PageID #: 5208




      Dated: November 25, 2020     Respectfully submitted,



                                   By: /s/ Fred I. Williams
                                   Fred I. Williams
                                   Texas State Bar No. 00794855
                                   fwilliams@wsltrial.com
                                   WILLIAMS SIMONS & LANDIS PLLC
                                   327 Congress Ave., Suite 490
                                   Austin, TX 78701
                                   Tel: 512-543-1376

                                   Todd E. Landis
                                   Texas Bar No. 24030226
                                   tlandis@wsltrial.com
                                   WILLIAMS SIMONS & LANDIS PLLC
                                   2633 McKinney Ave., Suite 130 #366
                                   Dallas, TX 75204
                                   Tel: 512.543.1357

                                   John Wittenzellner
                                   Pennsylvania Bar No. 308996
                                   johnw@wsltrial.com
                                   WILLIAMS SIMONS & LANDIS PLLC
                                   1735 Market Sreet, Suite A #453
                                   Philadelphia, PA 19103
                                   Tel: 512-543-1373

                                   Harry Lee Gillam, Jr.
                                   State Bar No. 07921800
                                   gil@gillamsmithlaw.com
                                   GILLAM & SMITH, LLP
                                   303 South Washington Avenue
                                   Marshall, Texas 75670
                                   Tel: 903.934.8450
                                   Fax: 903.934.9257

                                   Attorneys for Defendants and Intervenors




                                      6
Case 2:20-cv-00004-JRG Document 172 Filed 11/25/20 Page 8 of 8 PageID #: 5209




                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic
service are being served on November 25, 2020, with a copy of this document via the Court’s
CM/ECF system per Local Rule CV-5(a)(3).

                                                /s/ Fred I. Williams
